DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claim 1 stands rejected under Section 102.  Claim 1 stands rejected for double patenting over several patents, and claims 1 and 8 stand provisionally rejected for double patenting over a co-pending application.  Claim 3 stands rejected under Section 112(b).  Claim 3 stands objected to for informalities.  The specification stands objected to.  Claims 2, 4-7, and 9-11 stand objected to for depending from rejected base claim 1, but have been indicated as having allowable subject matter if placed in independent form.  Claim 3 stands objected to for depending from rejected base claim 1, but has been indicated as having allowable subject matter if placed in independent form, and if the Section 112(b) and the informality were addressed.  Claim 8 stands objected to for depending from rejected base claim 1, but has been indicated as having allowable subject matter if placed in independent form and if a terminal disclaimer were filed.  Claims 12-20 stand withdrawn as directed to an unelected method.
Applicants placed the subject matter of claim 2 in claim 1 and canceled claim 2.  Applicants amended claims 4 and 5 to change their dependency from canceled claim 2 to claim 1, and amended claim 9.  Applicants canceled claims 12-20 and added new claim 21, which places allowable subject matter in claim 7 in independent form.  
Turning first to the specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections are withdrawn.
Claim objection: Applicants’ amendment to claim 1 provides the antecedent basis that was missing from claim 3 and thus addresses the objection to claim 3.  The objection is withdrawn.
Section 112(b) rejection: Applicants’ amendment to claim 1 provides the antecedent basis that was missing from claim 3 and thus addresses the Section 112(b) rejection to claim 3.  The Section 112(b) rejection is withdrawn.
Section 102 rejection: Applicants’ amendment to claim 1 incorporates allowable subject matter from claim 2.  This amendment overcomes the Section 102 rejection.  The Section 102 rejection is withdrawn.
Double patenting rejections: Applicants’ amendment to claim 1 incorporates allowable subject matter from claim 2, which was not subject to a double patenting rejection.  The amendment renders moot the double patenting rejections.  The double patenting rejections are withdrawn as moot.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously noted prior art to render obvious the claims.  For these reasons, claims 1, 3-11, and 21 are allowed.
Note: No amendments to the claims are made with this Examiner’s Comment.
Reasons for Allowance
Claims 1, 3-11, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the semiconductor fin is located on a mesa portion of a punch through stop semiconductor material layer”, in combination with the remaining limitations of the claim.
With regard to claims 3-11: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 21: The claim has been found allowable because the prior art of record does not disclose “wherein the functional gate structure extends above the semiconductor fin and the oxide charge storage region”, in combination with the remaining limitations of the claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897